Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 1 of 14 PageID #:
                                    2619




                                  EXHIBIT C
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 2 of 14 PageID #:
                                    2620
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 3 of 14 PageID #:
                                    2621
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 4 of 14 PageID #:
                                    2622
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 5 of 14 PageID #:
                                    2623
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 6 of 14 PageID #:
                                    2624
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 7 of 14 PageID #:
                                    2625
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 8 of 14 PageID #:
                                    2626
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 9 of 14 PageID #:
                                    2627
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 10 of 14 PageID #:
                                    2628
                                    Schopp, Alvyn
                                   January 23, 2020


                                                                       Page 89

       1      A       A significant amount. For example, some of
       2   these volumes are wellhead. Some of it is calculated by
       3   us because if we are talking about NGL WASP, we have to
       4   take in our own invoices.
       5              So not all of these numbers will tie
       6   directly to a MarkWest statement. A significant number
       7   of them will, but it depends on whether we have to
       8   include some of our information to get that.
       9      Q       Let me ask you this. With respect to the
      10 well issue in this particular case, does this calculation
      11   for this particular period of time apply to the wells at
      12   issue in this case?
      13      A       Yes, sir.
      14      Q       Can you tell me, is it all the wells or
      15   part of the wells or just some of the wells?
      16      A       No. If you recall that very first map, --
     17       Q       Right.
     18       A       -- there was two pipelines. So
     19    predominantly, these wells are what we would call right
     20    in between where they are wet enough to process or they
     21    do not need to be processed.
     22              So there are months we can take this and
     23    not process this gas. That is why there was two
     24    pipelines there, but predominantly, these wells are


                   Shelia Miller, Certified Court Reporter
                              sheliamllr@msn.com
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 11 of 14 PageID #:
                                    2629
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 12 of 14 PageID #:
                                    2630
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 13 of 14 PageID #:
                                    2631
Case 1:18-cv-00030-IMK-MJA Document 180-3 Filed 02/05/21 Page 14 of 14 PageID #:
                                    2632
